Citation Nr: 1725568	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the Veteran's countable income is excessive for the payment of nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 determination by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania, which notified the Veteran that his nonservice-connected pension benefits were being terminated.     

In November 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this hearing has been associated with the claims file. 

The Board remanded the instant matter in June 2014.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

During the course of the appeal, the Veteran was represented by Disabled American Veterans, but in a December 2012 submission, he revoked that organization's power of attorney.  As the Veteran has not appointed a new representative, he is considered to be unrepresented in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the record reveals that additional documents were added to the claims file after the issuance of the October 2014 supplemental statement of the case; however, the documents are irrelevant to the issue on appeal or are duplicative of evidence of record in October 2014.  38 C.F.R. § 20.1304(c) (2016).  Consequently, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

FINDING OF FACT

The Veteran's countable income has exceeded the maximum annual pension rates (MAPRs) for the entirety of the appeal.


CONCLUSION OF LAW

The Veteran's countable income is excessive for the payment of nonservice-connected pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a December 2009 letter, sent prior to the issuance of the April 2011 administrative decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
In the instant case, as will be explained, the Veteran's yearly income exceeds the MAPRs, precluding his receipt of pension benefits.  Thus, at least presently, there is no legal entitlement to this benefit.  

Notably, to the extent possible, VA has obtained the financial information needed to determine whether the Veteran's yearly countable income exceeds the MAPRs.  In this regard, the Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2012 hearing, the undersigned noted the issue on appeal.  Also, information was solicited regarding the Veteran's income and expenses for the time period in question, to specifically include whether there were any medical expenses not previously considered that could possibly be used to offset income for the period in question.  Therefore, not only was the issue "explained... in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Further, the Board remanded the appeal in June 2014 for procurement of outstanding information based, in part, on the Veteran's hearing testimony.   Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's June 2014 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, the matter was remanded in order to request that the Veteran provide receipts for additional expenses referenced in statements supplied to the Board and complete an updated Income, Net Worth, and Employment Statement (VA Form 21-527), an updated Application for Exclusion of Children's Income, and an updated Medical Expense Report (VA Form 21-8416).  In a June 2014 letter, the AOJ asked the Veteran to provide receipts for additional expenses referenced in post-hearing statements and to complete the updated forms.  As the Veteran has not responded to that request in the intervening three years, the Board finds that the AOJ has substantially complied with the June 2014 remand and no further action is necessary in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran contends that he is entitled to nonservice-connected pension because his income (to include the child support he receives for his son, his son's Social Security Administration (SSA) benefits, and his own SSA benefits) is used to pay bills and other household expenses.  

Improved nonservice-connected pension is a benefit available to a veteran if:  the veteran meets certain service requirements, i.e., served 90 days or more with wartime service, is permanently and totally disabled, provided that his condition was not the result of the veteran's willful misconduct, or the veteran is a patient in a nursing home receiving skilled nursing, or the veteran is receiving Social Security disability benefits; and the veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

For the purpose of determining initial entitlement to nonservice-connected pension benefits, the monthly rate of pension is computed by reducing the applicable MAPR by the veteran's countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Based on this rule, it can be reasoned that, when a veteran files a claim mid-year, as is the case here, the MAPR is divided by 12 and multiplied by the number of months remaining in the year during which the claim for nonservice-connected benefits was filed; the resulting amount is the MAPR for the partial year.

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, child support payments, and net income from farming or a business.  Income received from the SSA is not specifically excluded under 38 C.F.R. § 3.272.  Such income is, therefore, included as countable income.

Additionally, under 38 C.F.R. § 3.23(d)(4), a veteran's annual income includes the unearned income of each child of the veteran to the extent that the child's income is available to or for the veteran unless, in the judgment of VA, it would work a hardship on the veteran to count the child's income.  A claimant must allege that it would be a hardship to count a child's income before hardship is placed at issue.  Hardship exists if annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income, plus pension entitlement.  Annual expenses necessary for reasonable family maintenance include expenses for basic necessities, such as food, clothing, shelter, and other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life.  Notably, non-post-secondary educational expenses are generally not available to offset a veteran's countable income, but such expenses can be considered a family expense in making hardship determinations.  VBA Manual M21-1, V.iii.1.G.10.  

Some expenses, such as unreimbursed medical expenses that are in excess of five percent of a veteran's MAPR, may reduce a veteran's countable income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262.  Notably, unreimbursed medical expenses can qualify as family expenses under the hardship determination discussed above if they are below five percent of the applicable MAPR.

As previously noted, the MAPR is set by Congress.  That rate, which may change yearly, is published in the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations.

The Veteran submitted a claim for nonservice-connected pension in November 2009.  Notably, the Veteran has one dependent for VA purposes, his son.  

For the entire year of 2009, the Veteran would be eligible for improved pension if his countable income (with one dependent) was less than $15,493; five percent of this amount is listed as $774.  As the Veteran filed his claim in November, he would be eligible for improved pension if his countable income from November to December (with one dependent) was less than $1,291 (($15,493/121) x 1 month).  Five percent of $1,291 is $64.

Effective December 2012, the MAPR for improved pension for a veteran with one dependent was raised to $16,324; five percent of this amount is listed as $816.  Effective December 2013, the MAPR for improved pension for a veteran with one dependent was raised to $16,569; five percent of this amount is listed as $828.  Effective December 2014, the MAPR for improved pension for a veteran with one dependent was raised to $16,851; five percent of this amount is listed as $842.  Finally, effective December 2016, the MAPR for improved pension for a veteran with one dependent was raised to $16,902; five percent of this amount is $845.  See 38 C.F.R. § 3.23(a)(1); M21-1, V.iii.2.E; http://www.benefits.va.gov/Pension/
current_rates_Veteran_pen.asp). 

In this case, the AOJ granted the Veteran's claim for nonservice-connected pension in May 2010, but, in April 2011, his benefits were terminated based on the fact that his was income found to exceed the limit allowable for payment of nonservice-connected pension.  The Board observes that a debt was created by virtue of this overpayment, but the Veteran's debt was waived in April 2017.

As an initial matter, the Board observes that the Veteran has provided incomplete, contradictory, and insufficient evidence to consider reducing his familial countable income by unreimbursed medical expenses, or his son's non-earned income by reasonable family expenses.  In this vein, the evidence of record indicates that, in 2010, the Veteran and his son began receiving SSA benefits.  As discussed above, a child's non-earned income that is reasonably available to a veteran is countable income unless hardship is shown.  In January 2011, the Veteran submitted an Application for Exclusion of Children's Income and, in December 2012 and January 2013, the Veteran submitted numerous lay statements documenting amounts he contends should be considered reasonable family expenses or unreimbursed medical expenses.  The January 2011 application is internally inconsistent.  In this regard, under his average monthly expenses, the Veteran first lists monthly expenses of $85 and $300 for auto and home owner's insurance, respectively.  Then, on the same form, he lists monthly expenses of $320 and $486 for auto and home insurance, respectively.  Additionally, according to a Financial Status Report (VA Form 5655) the Veteran completed in June 2011, that year he earned $2,537 a month, but in the aforementioned January 2011 application he reported spending $2,183 a month on furniture and household goods.  If true, this spending would leave less than $500 a month to pay the other costs the Veteran reported paying in the January 2011 form, leaving him in serious arrears.  Notably, he did not report serious arrears in the VA Form 5655.  Ultimately, the income, expenses, and debts reported do not add up.

Additionally, in a December 2012 statement, the Veteran reported paying a total $552 in 2009 for unreimbursed medical expenses for himself and his son, including payments to Sears Optical, prescription co-pays, Middlesex Hospital, CVS Pharmacy, VA Medical Centers, and Dr. G.  Notably, despite the Board's request for receipts for these payments and the Veteran's report that said receipts would be provided upon request, he has not provided any proof of these payments.  Furthermore, the Veteran has not contended, and the record does not suggest, that these payments were made in the one month period on appeal in 2009.  As the Veteran has failed to provide the requested, and offered, proof of payment, and did not identify when these amounts were paid, the Board is unable to consider them as offsets to his 2009 income.  Similarly, the Veteran also appears to have included travel expenses related to his doctor's visits in his accounting (see December 2012 submission noting $67 for six visits to Dr. G. "follow-up traveling").  Additionally, in the December 2012 submission, the Veteran's total unreimbursed medical expenses for 2010 were reportedly $2,144, but in a January 2011 VA Form 21-0517 he reported having $3,180 in unreimbursed medical expenses in 2010.

These are just a handful of examples of the numerous inaccuracies, contradictions, and items with incomplete information from the Veteran's reporting of his financial situation.  The Board is sympathetic to the fact that this process can be confusing, but the undersigned attempted to assist the Veteran during the hearing and in the June 2014 remand by advising what information actually needed to be provided and documented.  The Veteran has chosen not to respond to the June 2014 letter requesting additional information and verification of these expenses.  See Woods, supra.  In the absence of any objective evidence to verify any of the costs listed or a subjective explanation as to the contradictory reporting, the Board cannot consider the Veteran's reported expenses.  Thus, in the following analysis, the Board will focus exclusively on whether the Veteran's earned income, to include his son's unearned available income, exceeds the MAPR for each year on appeal.  In determining the Veteran's income, the Board has made earnest efforts to ascertain the Veteran's income based on his lay statements, information supplied by the SSA, and information contained in VA forms completed by the Veteran.

The Board notes that the Veteran was actually paid nonservice-connected pension benefits for one month in 2009 and through April 2010, despite his ineligibility for same.  As noted, the debt created from this erroneous payment has been waived.  Nevertheless, for the sake of completeness, the Board will still consider whether the Veteran was entitled to the pension for the entire appeal period.

Turning to the evidence of record regarding the Veteran's income in 2009, in his November 2009 application for nonservice-connected pension, he reported being unemployed and earning $544 a week in unemployment compensation, which was set to expire on December 23, 2009.  Somewhat confusingly, in a section of the application ("Tell us about your dependents") the Veteran reported having one dependent, M.N.M.  In the next section of the application ("Tell us about your dependents listed above who don't live with you"), the Veteran listed a child named A.M.M., indicated A.M.M. lived with M.N.M., and claimed that he paid $850 a month in the support of the child.  It is thus unclear whether there are two people in the Veteran's life by the initials M.N.M. or whether he was indicating his son, M.N.M. lives with another child, A.M.M.  Similarly, regarding the $850, it appears from a review of the record that the Veteran's only minor child who lived with him during the appeal was M.N.M. and he received child support for this child, he did not pay it.  Thus, it would appear that the $850 referenced is not a child support payment, but instead the amount the Veteran spent on a monthly basis on M.N.M.  Nevertheless, the Board observes that, if the Veteran earned $544 a week from November 25, 2009, to December 23, 2009, his countable income for the period of 2009 on appeal was $2,176.00.  Said amount exceeds the $1,291.00 adjusted MAPR for 2009.  

Turning to 2010, in an April 2010 Improved Pension Eligibility Verification Report (Veteran with Children) (VA Form 21-0517-1), the Veteran reported earning $544 from January to April 2010.  In January 2011, the Veteran completed another VA Form 21-0517-1 in which he reported personally earning $27,262.00 in 2010 from wages, interest, and unemployment.  Said amount, on its own, exceeds the $15,493 MAPR for 2010.  Notably, this amount does not include child support payments received by the Veteran or M.N.M.'s SSA benefits, which began in 2010.  

In 2011, according to the January 2011 VA Form 21-0517-1, as best can be determined, the Veteran reported receiving $2,091 a month from SSA ($1,394 for the Veteran and $697 for M.N.M); $358 in child support payments; and $76 from a pension totaling $30,300 a year.  This amount exceeds the $15,493 MAPR for 2011.  Even if the Board were to exclude M.N.M.'s SSA benefits, the Veteran's income for 2011 would still have been $21,936, which is in excess of the 2011 MAPR.

Turning to 2012, in a January 2013 submission, the Veteran reported receiving $1,446 a month from SSA in 2012 and $1,470 a month from SSA in 2013.  These amounts reflect yearly incomes of $17,352 in 2012 and $17,640 in 2013.  The amounts exceed the $16,324.00 MAPR effective December 2012, even when not considering any pension benefits, child support, or M.N.M.'s SSA benefits.

The Veteran has not provided any financial information for the years of 2014, 2015, 2016, or 2017, and has generally not participated in the appeal since the June 2014 remand.  Thus, the Board will assume that he has continued to receive SSA benefits for these years, the rate of which, even if remaining the same as the Veteran alone was receiving in 2013 ($17,640), exceeds the $16,569 MAPR effective December 2013, the $16,851 MAPR effective December 2014, and the $16,902 MAPR effective December 2016.

Accordingly, the Veteran is ineligible for payment of nonservice-connected pension due to excessive income.  Pursuant to the governing legal authority, he does not meet the basic income eligibility requirement to establish entitlement to payment of nonservice-connected pension.  Although an appellant is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, as the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit sought on appeal must, therefore, be denied.  However, the Veteran is advised that, should his income decrease or if he is able to provide documentation as to the amount he pays out in the form of unreimbursed medical expenses, he may reapply for payment of nonservice-connected pension benefits.


ORDER

Entitlement to payment of nonservice-connected pension benefits is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


